Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Rejections based on 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 11, 12 and 19 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regard to claims 8 and 19, it is unclear what structure is required of the vaguely claimed “skeletonized” limitation.


Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farzin-Mia et al (US 2003/0039939).
Farzin-Nia et al disclose in Figure 1 a buccal tube 10, 12, 18 having a first tooth pad 34 and a second tooth pad 36.   In regard to claim 3, the tooth pads 34 and 36 may be rotated 360 degrees.  In regard to claim 4, note Figure 3.  In regard to claim 6, note hooks 27, 29.  In regard to claim 9, note scores 21.

Claims 1, 2, 4-8, 10 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yousefian (US 2016/0120624).
Yousefian discloses an extended buccal tube 210, 510 that is connected by first and second tooth pads 549 (Figure 5C).  The buccal tube includes windows 212.  In regard to claim 6, note hooks 214.  In regard to claims 8 and 19, the Yousefian tube includes a portion that meets the vaguely claimed “skeletonized” limitation.  In regard to the “at least 8 millimeters” .

Claims 1-5, 7, 8, 10-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beaudoin (US 2012/0315595).
Beaudoin discloses in Figure 8A a buccal tube 74 having a first tooth pad 10’ and a second tooth pad 10’’.   In regard to claim 2, the openings between the coils of tube 74 are considered to be the claimed “one or more windows.”   In regard to claims 7 and 15, note arch wire 26.  In regard to claim 8, the coiled tube is deemed to meet the vaguely claimed “skeletonized” limitation.  In regard to claim 11, note stopper pins 46 for adjusting the tooth pads 10.  In regard to claim 12, the Beaudoin tube/bonding pads include an opening at each pad which accept the stopper pins 46 (i.e. a plurality of pads provides for a “plurality of holes.”  In regard to the “at least 8 millimeters” limitation of claim 13, the Beaudoin tube 74 illustrated as spanning the distance between two teeth inherently meets the limitation.  Additionally it is noted that the coil tubular member of Beaudoin may be replaced with a conventional tube 92 (note paragraph [0098]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.



If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                         (571) 272-4712